Citation Nr: 0608317	
Decision Date: 03/22/06    Archive Date: 04/04/06

DOCKET NO.  03-05 122	)	DATE
	)
	)
On appeal from the
Department of Veterans Affairs Regional Office in Winston-
Salem, North Carolina


THE ISSUES

1.	Whether new and material evidence has been received to 
reopen claims for service connection for disabilities of the 
cervical, thoracic, and lumbar spine.

2.	Entitlement to service connection for a cervical spine 
disability.

3.	Entitlement to service connection for a thoracic spine 
disability.

4.	Entitlement to service connection for a lumbar spine 
disability.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

Jason A. Lyons, Associate Counsel


INTRODUCTION

The veteran had active military service from April 1953 to 
April 1955 and from May to September 1963.

This case comes to the Board of Veterans' Appeals (Board) 
from an August 2002 rating decision of the Department of 
Veterans Affairs (VA) Regional Office (RO) in Winston-Salem, 
North Carolina, which determined that new and material 
evidence had not been submitted to reopen the veteran's 
previously denied claims for service connection for 
disabilities of each segment of his spine - cervical, 
thoracic, and lumbar.  The RO also denied his claim for 
service connection for a right knee disability.  He appealed 
that decision.  Then in September 2003, the RO granted 
service connection for post-traumatic degenerative joint 
disease of the right knee and assigned an initial 30 percent 
disability rating - retroactively effective from March 20, 
2002.  He did not subsequently appeal either the initial 
rating or effective date assigned, so that claim has been 
resolved.  See Grantham v. Brown, 114 F.3d 1156 (Fed. Cir. 
1997).

In March 2004, the Board remanded the remaining claims at 
issue to the RO (via the Appeals Management Center (AMC) in 
Washington, DC) for additional development and consideration.  
After completing the requested development, the AMC continued 
the denial of the veteran's petitions to reopen, as indicated 
in its November 2005 supplemental statement of the case 
(SSOC), and returned the case to the Board for further 
appellate review.




FINDINGS OF FACT

1.	The veteran has been appropriately informed of the 
evidence required to substantiate the claims on appeal, 
including whose responsibility - his or VA's, it was to 
obtain the supporting information and evidence.  Moreover, 
all relevant evidence necessary for a fair disposition of the 
claims has been obtained.

2.	In its February 1987 rating decision, the RO denied the 
veteran's claims for service connection for disabilities of 
the cervical, thoracic, and lumbar spine.  The veteran was 
properly notified of that determination.  

3.	Some of the additional evidence received since that 
February 1987 denial, however, was not previously of record 
and is so significant that it must be considered in order to 
fairly decide the merits of the claims for service connection 
for disabilities of the cervical, thoracic, and lumbar spine.

4.	The most persuasive medical evidence of record indicates 
the veteran's claimed disabilities of the thoracic and lumbar 
spine did not originate or appreciably worsen during his 
military service.

5.	The most persuasive medical evidence of record indicates 
the veteran's cervical osteoarthritis also did not originate 
in service and is not otherwise causally related to his 
military service.




CONCLUSIONS OF LAW

1.	The RO's February 1987 decision denying the claims for 
service connection for disabilities of the cervical, 
thoracic, and lumbar spine is final.  38 U.S.C.A. § 7105(c) 
(West 2002); 38 C.F.R. §§ 3.104, 20.201 (2005).

2.	Some of the additional evidence received since that 
February 1987 decision is new and material and, therefore, 
sufficient to reopen these claims.  38 U.S.C.A. § 5108 (West 
2002); 38 C.F.R. § 3.156 (2001).

3.	The veteran's cervical spine disability was not incurred 
or aggravated during service and may not be presumed to have 
been so incurred.  38 U.S.C.A. §§ 1101, 1110, 1112, 1113, 
1131, 1137, 5103A, 5107 (West 2002); 38 C.F.R. §§ 3.1, 3.6, 
3.102, 3.159, 3.303, 3.307, 3.309 (2005).

4.	The veteran's thoracic spine disability was not incurred 
or aggravated in service. 38 U.S.C.A. §§ 1101, 1110, 1111, 
1153, 5103A, 5107 (West 2002); 38 C.F.R. §§ 3.1, 3.6, 3.102, 
3.159, 3.303, 3.304, 3.306 (2005).

5.	The veteran's lumbar spine disability was not incurred or 
aggravated in service. 38 U.S.C.A. §§ 1101, 1110, 1111, 1153, 
5103A, 5107 (West 2002); 38 C.F.R. §§ 3.1, 3.6, 3.102, 3.159, 
3.303, 3.304, 3.306 (2005).




REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The Veterans Claims Assistance Act (VCAA), codified at 38 
U.S.C.A. §§ 5100, 5102, 5103A, 5106, 5107, 5126 (West 2002), 
became effective on November 9, 2000.  Implementing 
regulations were created, codified at 38 C.F.R. §§ 3.102, 
3.156(a), 3.159 and 3.326 (2005).  The VCAA and implementing 
regulations eliminated the requirement of submitting a well-
grounded claim and provide that VA will assist a claimant in 
obtaining evidence necessary to substantiate a claim, but is 
not required to provide assistance to a claimant if there is 
no reasonable possibility that such assistance would aid in 
substantiating the claim.  The VCAA and implementing 
regulations also require VA to notify the claimant and the 
claimant's representative of any information, and any medical 
or lay evidence, not previously provided to the Secretary 
that is necessary to substantiate the claim.  As part of the 
notice, VA is to specifically inform the claimant and the 
claimant's representative of which portion of the evidence is 
to be provided by the claimant and which part, if any, VA 
will attempt to obtain on behalf of the claimant.  38 
U.S.C.A. § 5103(a) (West 2002); Charles v. Principi, 16 Vet. 
App. 370, 373-74 (2002); Quartuccio v. Principi, 16 Vet. App. 
183, 186-87 (2002).

VCAA notice consistent with 38 U.S.C.A. § 5103(a) and 38 
C.F.R. § 3.159(b) must:  (1) inform the claimant about the 
information and evidence not of record that is necessary to 
substantiate the claim; (2) inform the claimant about the 
information and evidence that VA will seek to provide; (3) 
inform the claimant about the information and evidence the 
claimant is expected to provide; and (4) request or tell the 
claimant to provide any evidence in the claimant's possession 
that pertains to the claim.  Pelegrini v. Principi, 18 Vet. 
App. 112, 120-121 (2004) ("Pelegrini II"). This new 
"fourth element" of the notice requirement comes from the 
language of 38 C.F.R. § 3.159(b)(1).

During the pendency of this appeal, on March 3, 2006, the 
United States Court of Appeals for Veterans Claims (Court) 
issued a decision in the consolidated appeal of 
Dingess/Hartman v. Nicholson, Nos. 01-1917 and 02-1506, which 
held that the VCAA notice requirements of 38 U.S.C. § 5103(a) 
and 38 C.F.R. § 3.159(b) apply to all five elements of a 
"service connection" claim.


As previously defined by the courts, those five elements 
include:  (1) veteran status; (2) existence of a disability; 
(3) a connection between the veteran's service and 
the disability; (4) degree of disability; and (5) effective 
date of the disability.

Upon receipt of an application for "service connection," 
therefore, VA is required to review the information and the 
evidence presented with the claim and to provide the claimant 
with notice of what information and evidence not previously 
provided, if any, will assist in substantiating or is 
necessary to substantiate the elements of the claim as 
reasonably contemplated by the application.  This includes 
notice that a disability rating and an effective date for the 
award of benefits will be assigned if service connection is 
awarded.

Regarding the degree of disability element, Dingess/Hartman 
holds that a claimant must, at a minimum, be notified that 
should service connection be awarded, a schedular or 
extraschedular disability rating will be determined by 
applying relevant diagnostic codes in the rating schedule, 
found in Title 38, Code of Federal Regulations, to provide a 
disability rating from 0 percent to as much as 100 percent 
(depending on the disability involved) based on the nature of 
the symptoms of the condition for which disability 
compensation is being sought, their severity and duration, 
and their impact upon employment.  Moreover, consistent with 
the statutory and regulatory history, that notice must 
provide examples of the types of medical and lay evidence 
that the claimant could submit (or ask VA to obtain) that are 
relevant to establishing a disability - e.g., competent lay 
statements describing symptoms, medical and hospitalization 
records, medical statements, employer statements, job 
application rejections, and any other evidence showing 
exceptional circumstances relating to the disability.



As to the effective date element, Dingess/Hartman holds that 
the claimant must be notified

that the effective date of an award of service 
connection and any assigned disability rating(s) 
will be determined based on when VA receives the 
claim, when the evidence that establishes the basis 
for a disability rating that reflects that level of 
disability was submitted, or on the day after the 
veteran's discharge from service if the claim that 
is the basis for which service connection is 
awarded is submitted within one year after 
discharge.  

Concerning the matter of timing, the Court states that the 
notice on the disability rating and effective date elements 
must be provided prior to an initial unfavorable decision by 
the agency of original jurisdiction (AOJ, i.e., RO).  Such 
timely notice provides a meaningful opportunity for a 
claimant to act responsively and to participate effectively 
in the development of his or her claim.  When a content-
complying - but late, notice is provided, a question is 
raised as to whether the claimant was prejudiced by the late 
notice, and the answer to that question depends on the 
factual situation in a particular case.  See, too, Pelegrini 
II, 18 Vet. App. at 119-20 (where the Court also held, among 
other things, that VCAA notice, as required by 38 U.S.C. § 
5103(a), to the extent possible, must be provided to a 
claimant before the initial unfavorable RO decision on a 
claim for VA benefits).

While the decision in Dingess/Hartman talks about "service 
connection" and involves downstream initial rating and 
effective date claims, the impact of this decision is not 
limited to Fenderson v. West, 12 Vet. App. 119 (1999) - type 
situations involving the assignment of staged initial 
disability ratings.  Because the Court's decision is premised 
on the five elements of a service connection claim, it is the 
consensus opinion within the Department that the analysis 
employed can be analogously applied to any matter that 
involves any one of the five elements of a 
"service connection" claim.  For example, the notice for an 
increased rating claim needs to include a discussion of the 
effective date element, and as specifically applicable here, 
the notice for a reopening claim needs to discuss both the 
rating and effective date elements, etc.  Similarly, even for 
claims that "fall beyond" the five basic elements of a 
service connection claim, such as special monthly 
compensation, pension, etc., the effective date to be 
assigned if the claim is granted is a matter that needs to be 
addressed in the VCAA notice.

Here, in furtherance of the duty under the VCAA to notify and 
assist the veteran in the evidentiary development of his 
claims, he has been issued numerous letters that address the 
significant provisions of the VCAA.  In the initial April 
2001 letter he was notified of the then recent enactment of 
the VCAA.  That correspondence also notified him of the type 
of information and evidence needed to substantiate his 
claims, in the process defining the term "new and material" 
evidence.  He was also informed of the mutual obligation 
between him and VA to obtain evidence relevant to the 
disposition of his claims.  See Quartuccio, 16 Vet. App. at 
186-87.  In describing the type of evidence that would be 
most helpful for him to submit in support of his claims, the 
letter suggested that he provide a physician's statement, the 
results of any recent laboratory tests or X-rays, and lay 
statements from others regarding the symptoms of his 
disability.

More recent VCAA notice letters dated in April 2002 and March 
2004 contained information and guidelines for the continued 
development of the veteran's claim.  These additional letters 
were substantially similar to the one previously noted in the 
above-referenced correspondence.  The March 2004 letter also 
included a request that the veteran complete and return a VA 
Form 21-4142 (Authorization of Release of Information) 
concerning any outstanding treatment records from private 
physicians Drs. Williams, Compton and Lambert.  This special 
provision was included pursuant to the Board's March 2004 
remand request that he have another opportunity to identify 
additional treatment records from these medical providers.



With regard to other key documents that provided the 
requisite notice information, the veteran has received a 
January 2003 statement of the case (SOC) and several 
supplemental SOCs (SSOCs), each of which defined and 
explained the application of the requirement of new and 
material evidence to reopen a previously denied claim, as 
well as the requirements for establishing service connection.  
Also, the September 2003 SSOC included citation to 38 C.F.R. 
§ 3.159 -- the regulation that sets forth the procedures by 
which VA will assist a claimant in the development of  a 
claim for compensation benefits.

The information provided by way of the above-noted documents 
satisfied the first three notice requirements outlined in 38 
C.F.R. § 3.159(b)(1) and Pelegrini II.  These letters did 
not, however, include the specific language of the "fourth 
element"  mentioned above.

In a precedent opinion, VA's General Counsel addressed the 
issue of the "fourth element" of the VCAA notice as 
outlined by the Court in Pelegrini v. Principi, 17 Vet. App. 
412 (2004) (Pelegrini I).  See VAOPGCPREC 1-04 (Feb. 24, 
2004).  The "fourth element" language in Pelegrini I is 
substantially identical to that of Pelegrini II, as 
mentioned, requiring VA under 38 U.S.C.A. § 5103(a) and 38 
C.F.R. § 3.159(b)(1) to request the claimant provide any 
evidence in his or her possession that pertains to the 
claim.  Id.  The General Counsel's opinion held that this 
language was obiter dictum and not binding on VA.  See 
VAOPGCPREC 1-04 (Feb. 24, 2004); see also Pelegrini II, 18 
Vet. App. 112, 130 (2004) (Ivers, J., dissenting).  In 
addition, the General Counsel's opinion stated VA may make a 
determination as to whether the absence of such a 
generalized request, as outlined under § 3.159(b)(1), 
is harmful or prejudicial to the claimant.  For example, 
where the claimant is asked to provide any evidence that 
would substantiate his or her claim, a more generalized 
request in many cases would be superfluous.  Id.  The Board 
is bound by the precedent opinions of VA's General Counsel, 
as the chief legal officer for the Department.  38 U.S.C.A. 
§ 7104(c) (West 2002).



Here, although none of the letters described contained the 
precise language specified in 38 C.F.R. § 3.159(b)(1), the 
Board finds that the veteran was otherwise fully notified of 
the need to give VA any evidence pertaining to his claims.  
The March 2004 VCAA letter, in particular, indicated that if 
there was any other evidence or information the veteran 
thought would support his claims, that he should apprise the 
AMC of this additional evidence.  And that letter also 
stated that if this evidence was in his possession, to send 
it to the RO.  So a more generalized request with the 
precise language outlined in § 3.159(b)(1) would be 
redundant.  The absence of such a request is unlikely to 
prejudice him, and thus, the Board finds this to be harmless 
error.  VAOPGCPREC 1-04 (Feb. 24, 2004); see also Mayfield 
v. Nicholson, 19 Vet. App. 103, 128 (Requesting additional 
evidence supportive of the claim rather than evidence that 
pertains does not have the natural effect of producing 
prejudice.  The burden is on the claimant in such a 
situation to show that prejudice actually exists).

Note also that, although the veteran was not provided notice 
of the type of evidence necessary to establish a disability 
rating or effective date for the disabilities on appeal, this 
was nonprejudicial.  See Bernard v. Brown, 4 Vet. App. 384, 
394 (1993) (where the Board addresses a question that has not 
been addressed by the agency of original jurisdiction (AOJ, 
i.e., RO), the Board must consider whether the veteran has 
been prejudiced thereby).  This is because, since the Board 
will conclude below that the preponderance of the evidence is 
against his claims for service connection, any questions as 
to the appropriate disability rating or effective date to be 
assigned are rendered moot.

Concerning the timing of the VCAA notice, the April 2001 VCAA 
letter was issued prior to the RO's June 2001 rating decision 
representing the initial adjudication of the petitions to 
reopen concerning the cervical and lumbar spine disabilities, 
and before the August 2002 decision concerning the thoracic 
spine disability.  So these notices were timely sent.  But 
the April 2002 notice letter would only be timely with regard 
to the petition to reopen the claim for service connection 
for a thoracic spine disability.  And the March 2004 
correspondence would not be considered timely as to any of 
the veteran's claims, in accordance with the criteria 
outlined in Pelegrini II.  See also 38 U.S.C.A. § 5103(a); 38 
C.F.R. § 3.159(b)(1).

That notwithstanding, following the issuance of both the 
April 2002 and March 2004 correspondence, the veteran had 
ample opportunity to respond with supporting evidence and/or 
argument prior to the RO's further consideration of the 
claims at issue (including most recently, in the November 
2005 SSOC that continued the denial of the veteran's claims).  
In response to these letters, he has submitted records from 
private doctors, numerous personal statements, and 
lay statements from others in support of his claims.  He also 
has identified one or more private physicians who have 
treated him for the conditions claimed, and the AMC has taken 
appropriate measures (as indicated, through the March 2004 
letter) to obtain any outstanding records from these medical 
providers.

For these reasons, the Board finds that regardless of the 
timing of the subsequent VCAA notice letter, the veteran has 
been afforded "a meaningful opportunity to participate 
effectively in the processing of his claim by VA."  See 
Mayfield, 19 Vet. App. at 128 (holding that section 5103(a) 
notice provided after initial RO decision can "essentially 
cure the error in the timing of notice" so as to "afford a 
claimant a meaningful opportunity to participate effectively 
in the processing of ... claim by VA ") (citing Pelegrini 
II, 18 Vet. App. at 122-24).

Moreover, the RO has taken appropriate action to comply with 
the duty to assist the veteran with the development of his 
claims.  The RO has obtained his service medical records 
(SMRs), VA outpatient and hospitalization records over a 
period of more than two decades, records from several private 
medical providers, and an administrative decision and 
supporting medical records concerning his receipt of 
disability benefits from the Social Security Administration 
(SSA).  The RO also has arranged for him to undergo VA 
examination in connection with his claims.  38 U.S.C.A. 
§ 5103A(d); 38 C.F.R. § 3.159(c)(4).  He has submitted recent 
private treatment records and various personal statements and 
lay statements from other individuals.  He has not at any 
point requested the opportunity to testify at a hearing in 
support of his claims.  38 C.F.R. § 20.700(a).



In sum, the record reflects that the facts pertinent to the 
claims have been properly developed and that no further 
development is required to comply with the provisions of the 
VCAA or the implementing regulations.  That is to say, 
"the record has been fully developed," and it is 
"difficult to discern what additional guidance VA could 
[provide] to the appellant regarding what further evidence he 
should submit to substantiate his claim."  Conway v. 
Principi, 353 F. 3d. 1369 (Fed. Cir. 2004).  Accordingly, the 
Board will address the merits of the claims.

Background

As mentioned, the veteran served on active duty in the 
military from April 1953 to April 1955 and from May to 
September 1963.

The veteran's SMRs, for the initial time period during which 
he served, show that on examination for purposes of induction 
into service, there was no reference to a history of a prior 
musculoskeletal injury of any kind.  An August 1953 
physician's report states that earlier that month, the 
veteran had sustained a back injury when he fainted at the 
top of a flight of stairs and fell down about 20 steps.  An 
x-ray of the back region showed no signs of a fracture, 
although it did show scoliosis of the thoracic spine with the 
convexity to the left.  Another report from that month 
indicated that the veteran had sustained a previous back 
injury from an automobile accident in 1951.  The veteran was 
hospitalized for approximately one-month, and on discharge 
the diagnosis was strain, lumbosacral, mild; and anxiety 
reaction, chronic, manifested by multiple somatic complaints.      

In January 1954, the veteran was evaluated for complaints of 
right knee pain and swelling, after he had completed a 
parachute jump from an airplane for training purposes, and at 
the end of the jump his right knee became entangled with 
risers.  The impression was a partial tear of the medial 
collateral ligament on the right.  On further evaluation in 
September 1954, an x-ray was negative for old or recent 
pathology, although the joint over the medial half of the 
knee appeared slightly narrowed.  The report of the veteran's 
April 1955 separation examination indicates that he had 
experienced a right knee fracture in 1954, which had been 
treated, and that he now had very little trouble with the 
knee.  

On induction into service again in May 1963, it was noted 
that the veteran had a prior medical history of scoliosis, 
mild, categorized as a normal childhood disease.   Then in an 
August 1963 in-service Medical Board report, it was observed 
that the veteran was admitted to the U.S. Army Hospital at 
Fort Jackson, South Carolina, with the chief complaint of low 
back pain.  The veteran on evaluation at this facility had 
reported that he developed back difficulty about one year ago 
when lifting a heavy object, and that this problem became 
worse when he fell down a flight of stairs in June 1963 (a 
separate incident from the 1953 fall).  A physical 
examination showed that range of motion of the back was 
fairly good, but limited because of a generalized muscle 
spasm particularly in the lumbar region.  The diagnosis was 
scoliosis, left lumbar, right thoracic, symptomatic, due to 
unknown cause, manifested by low back pain exacerbated by 
excessive activity and x-ray evidence; not incurred in the 
line of duty, and existing prior to service.  It was further 
noted that the veteran was medically unfit for induction and 
enlistment, because of the curvature of his spine which was 
asymptomatic, requiring more than moderate restriction of 
normal physical activities.  He was considered fit for 
retention, but had elected separation under the applicable 
regulation on discharge for medical purposes.   

Records from Dr. J. Compton, a private physician, include 
from June 1968 to May 1969 reports of the veteran's 
evaluation and treatment for pain and some decrease in 
mobility in the neck and lower back.  The veteran received 
further treatment from this physician for these same 
conditions from February 1985 through mid-1986.  A December 
1985 x-ray reported indicated scoliosis and rotation of the 
lumbar vertebrae to the right, and mild osteoarthritis.

An October 1986 letter from W. Sugg, a chiropractor, 
indicates that the veteran presented for treatment of acute 
low back pain in July 1971, and at that time stated that he 
had experienced back problems over the previous 10 years.  



The report of a January 1987 VA examination notes complaints 
of chronic pain in the back and legs, and of suspected 
arthritis in the hands and arms.  On examination for disease 
and injuries of the musculoskeletal system, there was 
apparent marked muscle spasm throughout the whole back, and 
the veteran complained of pain on pressure anywhere over the 
back.  The diagnosis was hypertrophic degenerative changes of 
the cervical, thoracic and lumbar spine, and degenerative 
arthritis in both shoulders.    

In its February 1987 rating decision, the RO determined that 
the veteran's degenerative changes of the spine preexisted 
military service, with no evidence of permanent aggravation 
therein, and on this basis denied his original claims for 
service connection for disabilities of the cervical, 
thoracic, and lumbar spine.  

An August 1987 administrative decision from the SSA reflects 
that the veteran was deemed to be disabled, effective 
November 20, 1985, due to a primary diagnosis of severe 
generalized osteoarthritis and a secondary diagnosis of 
spinal scoliosis.

By way of a June 2000 statement, the veteran filed a petition 
to reopen these previously denied claims.

The RO denied the petitions to reopen in its August 2002 
rating decision.  The veteran filed an appeal, and in his 
substantive appeal (VA Form 9) he contended that his 1963 
fall during service was the incident that caused the onset of 
degenerative arthritis of the spine, and stated that he 
finished basic training as a squad leader after the injury 
but could not continue in service because of residuals of his 
back injury.

In his June 2000 letter, Dr. J. Lambert stated the veteran 
had degenerative disease of the cervical spine and the lumbar 
spine, with scoliosis, and indicated that he believed the 
veteran should be entitled to disability benefits.  



Treatment records from the Durham VA Medical Center (VAMC) 
include the report of a VA physician, dated in July 2000, 
which in summarizing the veteran's medical history notes that 
he had severe back pain and leg pain secondary to injuries 
sustained while in the military.  The clinical assessment 
was, in part, chronic back and leg pain, with X-rays 
consistent with extensive osteoarthritis.  The October 2000 
report of another treating physician observes that the 
veteran had been diagnosed with osteoarthritis following 
review of his recent X-rays, and that according to the 
veteran this condition was service-related; the overall 
impression included mention of chronic back and neck pain.  A 
more recent April 2003 report from a VA neurosurgeon 
indicated an assessment of chronic lower back pain of unclear 
etiology.  Also, a September 2004 evaluation report indicates 
an overall assessment of chronic back pain secondary to 
severe degenerative disease in the lumbar spine, further 
exacerbated by scoliosis, as well as an altered gait due to a 
service-connected knee injury.  

In her May 2002 statement, the veteran's spouse related that 
after the veteran had fallen down a flight of stairs in 1963, 
he had developed a great deal of back pain since that time.  
She stated that she recalled instances in which he had severe 
difficulty with walking due to back pain.   

In a June 2003 letter, Dr. F. Williams indicated that he had 
been treating the veteran since December 2000 and related 
that the veteran experienced severe back pain, which he 
claimed was the result of a fall down a flight of stairs in 
1963 while in the military.  Recent X-rays revealed he had 
spondylosis and facet arthritis of the lumbar spine.  The 
physician expressed the belief that the veteran's reported 
fall during service could have led to the present source of 
his pain.  

On VA examination of the spine in July 2003, the veteran 
described the in-service incidents in which he fell and 
injured his back in 1953, and again in 1963, as well as his 
1954 right knee injury.  He complained of having chronic low 
back pain since that time, and stated that he had spasms of 
the back several times per week, constant pain, and 
limitations on physical mobility.  A physical examination 
showed that the veteran stood bent at about a 20 degree 
forward bend.  He was unable to significantly straighten the 
back, or to flex it more than about 5 degrees laterally.  He 
appeared to have an S-shaped spine with the convex to the 
right in the lumbar area, and to the left in the thoracic 
spine.  There was tenderness over the spine, paraspinal 
muscles, and sacroiliac joints bilaterally.  X-rays and MRIs 
of the spine recently had shown diffuse spinal disease 
involving the cervical, thoracic and lumbar spines, both 
degenerative joint disease and degenerative disc disease at 
multiple levels with some evidence of spinal stenosis at the 
L4-5 level on the thoracic spine.  A review of the veteran's 
situation in the past showed that it was felt in the 1950s, 
that his problems with his back antedated military service.  
The examiner's diagnosis was degenerative joint disease (DJD) 
and degenerative disc disease (DDD) of the lumbosacral spine, 
with residuals.  He also expressed the opinion that the 
veteran's present condition was not the result of the fall he 
had suffered in 1953.  

The veteran underwent a VA neurosurgery examination in 
October 2005, at which time the examiner recounted in detail 
the veteran's medical history.  It was noted objectively that 
he showed diffuse guarding throughout his body and decreased 
voluntary responses, presumably secondary to pain.  The head 
and neck showed decreased range of motion, and actively 
resisted passive motion.  He had negative straight leg 
raising, except for diffuse pain on touching any joint in the 
legs.  Neurological evaluation generally showed no 
abnormalities.  X-ray evaluation indicated early onset 
(possibly congenital) thoracic scoliosis, with secondary 
compensatory lumbar scoliosis.  Lumbar MRI showed moderate 
DJD, scoliosis and lumbar stenosis.  Cervical films showed 
severe DJD and normal alignment.

In providing his impression, the examiner determined that the 
thoracic scoliosis was likely congenital or early onset and 
likely predated all military service.  Over time it had been 
accentuated by osteoarthritis, which was age-related.  The 
cervical osteoarthritis was age appropriate.  He then 
indicated as his overall conclusion:

At this point I see little reason to disagree with the 
strong opinions 
of the medical review board from 1963 and in 2003 (on 
subsequent, extensive review) that the thoracic 
scoliosis predated the service, and 
was likely not significantly aggravated by the lumbar 
myofascial strains incurred in the service (in 1953 and 
1963).  There is no new contemporaneous data presented 
to bolster the concept of service connection (i.e., from 
the period 1953 through 1968), and opinions for surgery 
at this point reflect primarily the subsequent severe 
osteoarthritis which has developed over time (and which 
is age appropriate).  The knee injury is unlikely to 
alter the early onset thoracic scoliosis, the secondary 
lumbar scoliosis, or the severe, age-related cervical 
osteoarthritis.


Reopening the Claims for Service Connection

For service connection to be granted for any current 
disability, it must be shown that it is the result of injury 
or disease incurred or aggravated during active military 
service.  38 U.S.C.A. §§ 1110, 1131 (West 2002); 38 C.F.R. § 
3.303(a) (2005).

A preexisting injury or disease will be presumed to have 
been aggravated by active service where there is an increase 
in disability during service beyond its natural progression.  
In order to rebut the presumption of aggravation, there must 
be clear and unmistakable (obvious or manifest) evidence 
that the increase in severity was due to the natural 
progression of the disability.  38 U.S.C.A. § 1153; 
38 C.F.R. § 3.306(a), and (b).  

Here, the veteran's original claims for service connection 
for disabilities of the cervical, thoracic, and lumbar spine 
were denied pursuant to a February 1987 rating decision 
issued by the RO.  As indicated above, the basis for the 
denial was that the evidence then of record showed that the 
claimed conditions pre-existed military service and did not 
undergo any aggravation therein.  While the veteran as a 
general matter would have been notified of this determination 
shortly thereafter, the actual copy of this letter is not 
associated with the claims folder -- however, the record 
clearly reflects that the RO in May 1988 found there was no 
basis upon which to reopen his claims and reconsider the 
previous denials (after he submitted further evidence in 
April 1988); he then received correspondence later that same 
month, notifying him of the above determination.  So this 
subsequent RO action confirms that he was actually placed on 
notice that his original claims for service connection were 
in a denial status.  

Accordingly, the RO's February 1987 decision became final and 
binding on the veteran based on the evidence then of record.  
See U.S.C.A. § 7105 (West 2002); 38 C.F.R. §§ 3.104(a), 
20.200, 20.204 (2004).  This, in turn, means there must be 
new and material evidence since that decision to reopen his 
claims and warrant further consideration of them on a de novo 
basis.  38 U.S.C.A. § 5108 (West 2002), 38 C.F.R. § 3.156 
(2004); see also Hodge v. West, 155 F.3d 1356 (Fed. Cir. 
1998).

The Board must determine whether new and material evidence 
has been received since the RO's February 1987 decision, 
before proceeding further, because this preliminary 
determination affects the Board's legal jurisdiction to 
reach the underlying claims to adjudicate them de novo.  See 
Barnett v. Brown, 83 F.3d 1380 (Fed. Cir. 1996).

The amendments to 38 C.F.R. § 3.156 (2005), in particular, 
resulting from the VCAA, only apply to applications to reopen 
that were received on or after August 29, 2001.  Here, the 
veteran's petition to reopen his claims was received in June 
2000, before that cutoff date.  So the previous version of 38 
C.F.R. §3.156(a) (2001), providing the former definition of 
new and material evidence, applies to his current appeal.

According to the former version of 38 C.F.R. § 3.156(a), new 
and material evidence meant evidence not previously 
submitted that bore directly and substantially upon the 
specific matter under consideration, which was neither 
cumulative or redundant, and which by itself or in 
connection with evidence previously assembled was so 
significant that it must be considered in order to fairly 
decide the merits of the claim.  38 C.F.R. § 3.156(a) 
(2001); see Hodge v. West, 155 F.3d 1356 (Fed. Cir. 1998).  
In the Hodge decision, the Federal Circuit noted that new 
evidence could be sufficient to reopen a claim if it could 
contribute to a more complete picture of the circumstances 
surrounding the origin of a veteran's injury or disability, 
even where it would not be enough to convince VA to grant 
a claim.

Materiality contemplates evidence that "tend[s] to prove 
the merits of the claim as to each essential element that 
was a specified basis for that last final disallowance of 
the claim."  Evans v. Brown, 9 Vet. App. 273, 284 (1996).  
The Court in Evans held that the evidence to be considered 
is that added to the record since the last final denial on 
any basis.  When determining whether evidence is new and 
material, the "credibility of the evidence is to be 
presumed."  Justus v. Principi, 3 Vet. App. 510, 513 
(1992).  In Kutscherousky v. West, 12 Vet. App. 369 (1999), 
the Court held that the prior holding in Justus that the 
credibility of the evidence is to be presumed was not 
altered by the Federal Circuit's decision in Hodge.

The additional evidence received since the February 1987 
denial consists of the reports of VA examinations dated in 
January 1987, July 2003 and October 2005; outpatient records 
from the Durham VAMC dated from July 2000 up until the 
present; an August 1987 decision from the SSA awarding 
disability benefits; records from Dr. J. Compton, from June 
1968 to May 1969, February 1985 to 
mid-1988; from Dr. J. Lambert from March 1986 to May 1990; an 
October 1986 letter from W. Sugg, chiropractor; an October 
1986 letter from Dr. T. Dhillon; letters from Dr. Lambert, 
dated in June 2000, October 2002 and October 2003; and a June 
2003 letter from Dr. F. Williams.  Also added to the record 
are numerous personal statements from the veteran, along with 
a lay statement in support of his claims from his spouse. 

As indicated above, the basis for the original denial of the 
veteran's claims is that each of the disabilities of the 
spine for which service connection has been sought pre-
existed service and were not aggravated by injuries or other 
events that transpired in service.  At the time of the prior 
denial there was no medical opinion of record which actually 
stated the veteran had a back disorder that was service-
related.  Hence, the addition to the record of new medical 
evidence that represented a more favorable conclusion on the 
matter of the etiology of the conditions claimed would 
warrant the reopening of his claims.



On review of the newly received items of evidence, the June 
2003 letter from Dr. F. Williams includes an opinion on the 
issue of medical causation stating that one or more current 
disabilities affecting the spine are related to the veteran's 
military service, and thus presents evidence that is both new 
and material to the matters on appeal.  In particular, this 
physician has expressed the viewpoint that the veteran's 
reported 1963 fall during service may have led to the present 
source of his severe back pain.  While from the statement of 
this treatment provider, it is not immediately apparent what 
constituted the justification for his opinion 
(including whether the veteran's objective medical history 
was considered in addition to his reported history), as 
indicated above, for purposes of the determining whether to 
reopen a previously denied claim the credibility of the 
evidence is to be presumed.  See Justus, 3 Vet. App. at 513.  
Furthermore, even while the opinion of Dr. Williams does not 
specifically address either incurrence or aggravation as the 
explanation for the alleged casual relationship to service, 
it is generally supportive of a finding of a medical nexus, 
presumably on either basis.  The fact that there are one or 
more other medical opinions of record which reflect a 
contradictory determination on the question of nexus also 
does not present any obstacle upon reopening the veteran's 
claims, according to receipt of the above physician's 
correspondence.  In this regard, the Board emphasizes that 
for the limited purpose of determining whether the claim 
should be reopened, weighing the probative value of the 
evidence at issue is not permitted.  See Wilkinson v. Brown,  
8 Vet. App. 263, 270-71 (1995).  

Thus, there is additional evidence since the prior 1987 
denial of the veteran's claims for disabilities involving the 
various segments of his spine, which is so significant that 
it must be considered in order to fairly decide the merits of 
these claims.  Accordingly, new and material evidence has 
been received that warrants reopening of these matters, and 
reconsideration of the underlying claims for service 
connection on the merits.  See, e.g., Hickson v. West, 11 
Vet. App. 374, 378 (1998).



Claims for Service Connection

A.	Governing Laws and Regulations

As mentioned, service connection is granted for a disability 
resulting from disease or injury incurred in or aggravated 
by service.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 
3.303(a).

Certain conditions, such as arthritis, will be presumed to 
have been incurred in service if manifested to a compensable 
degree within one year after service.  This presumption, 
however, is rebuttable by probative evidence to the 
contrary.  38 U.S.C.A. §§ 1101, 1112, 1113, 1137; 38 C.F.R. 
§§ 3.307, 3.309.

Direct service connection may not be granted without medical 
evidence of a current disability, medical or, in certain 
circumstances, lay evidence of in-service incurrence or 
aggravation of a disease or injury; and medical evidence of 
a nexus between the claimed in-service disease or injury and 
the present disease or injury. See, e.g., Boyer v. West, 210 
F.3d 1351, 1353 (Fed. Cir. 2000) ("A veteran seeking 
disability benefits must establish . . . the existence of a 
disability [and] a connection between the veteran's service 
and the disability . . .").  See also Maggitt v. West, 202 
F.3d 1370, 1375 (Fed. Cir. 2000); D'Amico v. West, 209 F.3d 
1322, 1326 (Fed. Cir. 2000); Hibbard v. West, 13 Vet. App. 
546, 548 (2000); and Collaro v. West, 136 F.3d 1304, 1308 
(Fed. Cir. 1998).

Service connection also may be granted for a preexisting 
condition if it was aggravated during service beyond its 
natural progression.  38 U.S.C.A. § 1153; 38 C.F.R. § 3.306.  
A preexisting injury or disease will be presumed to have 
been aggravated by active service where there is an increase 
in disability during service.  In order to rebut the 
presumption of aggravation, there must be clear and 
unmistakable (obvious or manifest) evidence that the 
increase in severity was due to the natural progression of 
the disability.  38 U.S.C.A. § 1153; 38 C.F.R. § 3.306(a), 
and (b).  

There is no aggravation of a preexisting disease or injury 
if the condition underwent no increase in severity during 
service on the basis of the evidence of record pertinent to 
the manifestations of the disability prior to, during, and 
subsequent to service.  38 C.F.R. § 3.306(b).  Also, 
intermittent or temporary flare-ups during service of a 
preexisting injury or disease do not constitute aggravation; 
rather, the underlying condition, as contrasted with 
symptoms, must have worsened.  Hunt v. Derwinski, 1 Vet. 
App. 292, 297 (1991).  Accordingly, "a lasting worsening of 
the condition" -- that is, a worsening that existed not 
only at the time of separation but one that still exists 
currently is required.  See Routen v. Brown, 10 Vet. App. 
183, 189 (1997); see also Verdon v. Brown, 8 Vet. App. 529, 
538 (1996).

Under VA law, every person employed in the active military, 
naval, or air service shall be taken to have been in sound 
condition when examined, accepted and enrolled for service, 
except as to defects, infirmities, or disorders noted at the 
time of the examination, acceptance and enrollment, or where 
clear and unmistakable evidence demonstrates that the injury 
or disease existed before acceptance and enrollment and was 
not aggravated by such service.  38 U.S.C.A. §§ 1111, 1137.

In July 2003, VA's General Counsel issued a precedent opinion 
holding that in order to rebut the presumption of soundness 
in 38 U.S.C.A. § 1111, VA must demonstrate by clear and 
unmistakable evidence both that the disease or injury 
in question existed prior to service and that it was not 
aggravated by service.  VAOPGCPREC 3-2003 (July 16, 2003).  
The claimant is not required to show that the disease or 
injury increased in severity during service before VA's duty 
under the second prong of this rebuttal standard attaches.  
This holding replaced the previous standard under 38 C.F.R. § 
3.304(b), which had required that if a condition was not 
noted at entry but was shown by clear and unmistakable 
evidence to have existed prior to entry, the burden then 
shifted to the claimant to show that the condition increased 
in severity during service.  



In a rather recent decision by the U.S. Court of Appeals for 
the Federal Circuit (Federal Circuit Court), Wagner v. 
Principi, 370 F.3d 1089, 1096 (Fed. Cir. 2004), the Federal 
Circuit Court vacated a decision that had applied the 
incorrect standard to rebut the presumption of soundness 
under 38 U.S.C.A. § 1111.  In light of the VAOGC 3-2003 
opinion, the Federal Circuit Court noted:

When no preexisting condition is noted upon entry 
into service, the veteran is presumed to have been 
sound upon entry.  The burden then falls on the 
government to rebut the presumption of soundness 
by clear and unmistakable evidence that the 
veteran's disability was both preexisting and not 
aggravated by service.  The government may show a 
lack of aggravation by establishing that there was 
no increase in disability during service or that 
any "increase in disability [was] due to the 
natural progress of the" preexisting condition.  
38 U.S.C.A. § 1153.  If this burden is met, then 
the veteran is not entitled to service-connected 
benefits.  However, if the government fails to 
rebut the presumption of soundness under section 
1111, the veteran's claim is one for service 
connection.  This means that no deduction for the 
degree of disability existing at the time of 
entrance will be made if a rating is awarded.  See 
38 C.F.R. § 3.322.

On the other hand, if a preexisting disorder is 
noted upon entry into service, the veteran cannot 
bring a claim for service connection for that 
disorder, but the veteran may bring a claim for 
service-connected aggravation of that disorder.  
In that case section 1153 applies and the burden 
falls on the veteran to establish aggravation. See 
Jensen v. Brown, 19 F.3d 1413, 1417 (Fed. Cir. 
1994).  If the presumption of aggravation under 
section 1153 arises, the burden shifts to the 
government to show a lack of aggravation by 
establishing "that the increase in disability is 
due to the natural progress of the disease."  38 
U.S.C.A. § 1153; see also 38 C.F.R. § 3.306; 
Jensen, 19 F.3d at 1417.  

Wagner v. Principi, 370 F.3d 1089 (Fed. Cir. 2004).  

In determining whether service connection is warranted, VA 
is responsible for considering both the positive and 
negative evidence.  If the evidence, as a whole, 
is supportive or is in relative equipoise (i.e., about 
evenly balanced), then the veteran prevails.  Conversely, if 
the preponderance of the evidence is negative, then service 
connection must be denied.  See 38 C.F.R. § 3.102 (2005); 
Gilbert v. Derwinski, 1 Vet. App. 49 (1990); Alemany v. 
Brown, 9 Vet App. 518, 519 (1996).  See also Dela Cruz v. 
Principi, 15 Vet. App. 143, 148-49 (2001) ("[T]he VCAA 
simply restated what existed in section 5107 regarding the 
benefit-of-the-doubt doctrine" and does not mandate a 
discussion of all lay evidence of record.)


B.	Legal Analysis

1.	Thoracic and Lumbar Spine Disabilities

In light of the findings presented through the veteran's 
service records as to a back condition prior to service, in 
addition to post-service medical providers who noted a 
history of the same, a preliminary determination is warranted 
as to whether the presumption of soundness is applicable in 
this case.

In regard to this issue, the May 1963 report of the entrance 
examination for the veteran's subsequent period of active 
duty service states he had a medical history of scoliosis, 
mild, which was categorized as a normal childhood disease.  
The August 1963 Medical Board report clarifies this involved 
scoliosis affecting both the lumbar and thoracic spinal 
segments.  While the report of his earlier induction 
examination for his initial period of service, from April 
1953 to April 1955, does not include any notation of the 
same, later SMRs concerning outpatient treatment show he had 
experienced back problems prior to service, and a previous 
back injury in an automobile accident.  Inasmuch as the 
latter entrance examination report characterizes his 
scoliosis as a normal childhood disease (which would have 
predated the initial period of service in the 1950s), and 
SMRs from 1953 refer to a history of back problems, the Board 
will consider his claims for lumbar and thoracic spine 
conditions from the perspective that the presumption of 
soundness has been effectively rebutted.  See 38 U.S.C.A. 
§§ 1111, 1137; VAOPGCREC 3-2003.  The remaining question that 
must be taken into consideration is whether these pre-
existing back disorders were chronically aggravated during 
service beyond their natural progression.

The Board notes that, even assuming for the sake of argument, 
the veteran was initially considered to be in sound condition 
for the first period of service given the normal March 1953 
entrance examination, the August 1963 in-service Medical 
Board report and more recent October 2005 examination report 
when considered together would appear to constitute clear and 
unmistakable evidence of thoracic and lumbar spine 
disabilities that pre-existed his military service.  So the 
same question would remain as to whether there was 
aggravation while in service, and there is medical evidence 
that VA has obtained that would help meet the evidentiary 
burden to address the question of aggravation.

Upon a comprehensive review of the evidence that pertains to 
the medical history and precipitating cause of the claimed 
musculoskeletal disabilities of the spine, the preponderance 
of this evidence tends to establish that neither of these 
disorders underwent significant aggravation during service.  
Addressing first the veteran's treatment history in service, 
his SMRs objectively show that in August 1953 he sustained a 
back injury, although contemporaneous X-rays showed no 
specific disorder or symptoms other than scoliosis.  The 
diagnosis was mild lumbosacral strain, and anxiety with 
multiple somatic complaints not attributed to a specific 
disorder; there was no notation of a back injury at the time 
of separation.  Based on this information, there is no clear 
indication as to whether the August 1953 incident was 
anything more significant that a temporary flare-up of a pre-
existing injury, as opposed to worsening of the underlying 
condition that would constitute aggravation.  See Hunt v. 
Derwinski, 1 Vet. App. 292, 297 (1991).

Similarly, the subsequent June 1963 injury of the back was 
noted to have resulted in muscle spasm of the lumbar region, 
but an August 1963 Medical Board report provided the 
diagnosis of scoliosis, the cause unknown.  It was noted this 
condition was not incurred in the line of duty and, instead, 
existed prior to service.  


In addition to these specific findings, however, there is 
also of record several competent opinions relevant to the 
issue of in-service aggravation that take into account the 
veteran's service records along with other evidence as to 
medical history.  

In one such opinion, an October 2005 VA examiner expressed 
the finding that the veteran's thoracic scoliosis both pre-
existed service and did not undergo significant aggravation 
due to lumbar myofascial strains in service (in 1953 and 
1963).  This conclusion was based on review of his medical 
history, including previous examination reports.  There is 
also of record a July 2003 examiner's opinion to the effect 
that lumbosacral DJD and DDD, which military medical 
providers in the 1950s had felt existed prior to service, 
were not actually due to a fall sustained in 1953.  However, 
in a contrary opinion, Dr. F. Williams, a physician treating 
the veteran, in June 2003 indicated his reported 1963 fall 
during service could have led to the present source of his 
pain.

In adjudicating these claims, it is the Board's 
responsibility to weigh the evidence and decide where to give 
credit and where to withhold the same, including accepting 
certain medical opinions over others.  See Schoolman v. West, 
12 Vet. App. 307, 310-311 (1999); Evans v. West, 12 Vet. App. 
22, 30 (1998), citing Owens v. Brown, 7 Vet. App. 429, 433 
(1995).  Obviously, this responsibility is more difficult 
when, as here, medical opinions diverge.  And at the same 
time, the Board is mindful that it cannot make its own 
independent medical determination and there must be plausible 
reasons for favoring one medical opinion over another.  Evans 
at 31; see also Rucker v. Brown, 10 Vet. App. 67, 74 (1997), 
citing Colvin v. Derwinski, 1 Vet. App. 171 (1991).  Here, 
though, there are.

In this particular instance the Board finds that the opinion 
expressed by the October 2005 VA examiner (also consistent 
with the findings of the July 2003 orthopedist who examined 
the veteran) represents the most probative conclusion as to 
whether the claimed spinal conditions are incidental to 
service.  The October 2005 examiner directly addressed the 
theory of in-service aggravation, finding that thoracic 
scoliosis was likely congenital and not significantly 
aggravated by the lumbar myofascial strains incurred in 
service.  He stated this had been accentuated by 
osteoarthritis, which was age-related.  His conclusion has 
been supported by a review of the medical history which 
included interpretation of SMRs chronicling both in-service 
injuries, as well as the 1963 Medical Board report and 2003 
examiner's conclusion, each of which the physician noted his 
agreement with.  This shows that there was an appropriate 
review of the record.  See Prejean v. West, 13 Vet. App. 444, 
448-9 (2000) (discussing access of examining physician to the 
veteran's claims file as key factor in evaluating the 
probative value of a medical opinion).  In addition to 
discussion of in-service aggravation in relation to a 
thoracic spine disability, the opinion provides pertinent 
findings for the remaining region of the spine since the 
diagnosis of lumbar scoliosis, in and of itself, 
was secondary to thoracic scoliosis; also, the finding that 
in-service lumbar strain had no worsening effect on an 
existing back condition tends to outrule any suggestion of 
aggravation of a lumbar condition as well.  Notably, the June 
2003 examiner's conclusion, while not expressly discussing a 
theory of aggravation, substantiates the October 2005 opinion 
in stating that disorders of lumbosacral spine did not have 
an apparent connection with a documented 1953 in-service 
injury.

The June 2003 letter from Dr. Williams, while generally 
supportive of the veteran's claims, does not establish as 
clear a basis for formulating his conclusion, as there is a 
reference therein only to consideration of the veteran's 
reported fall in service, without the opportunity for review 
of his documented history.  The opinion represents a 
favorable opinion on the nexus question, but nonetheless does 
not directly address the question at hand of in-service 
aggravation.  It also identifies a potential relationship to 
service whereas a more conclusive opinion would have greater 
probative value in support of the veteran's claim.  See, 
e.g., Tirpak v. Derwinski, 2 Vet. App. 609 (1992) (medical 
professional's use of terms such as "may" or "may not" was 
too speculative to constitute a definitive opinion on issue 
of causation).  See too, Perman v. Brown, 5 Vet. App. 237, 
241 (1993).

The Board concludes that based upon the above, there are 
legitimate reasons for accepting the October 2005 VA 
examiner's opinion as the most probative -- as this 
physician's opinion represents the medical conclusion that is 
best supported by the objective evidence, concerning whether 
lumbar and thoracic spine disabilities underwent a permanent 
worsening during service.  See Schafrath v. Derwinski, 1 Vet. 
App. 589, 595 (1991); Waddell v. Brown, 5 Vet. App. 454, 456 
(1993).  Hence, the weight of the evidence is against 
concluding there was aggravation in service of these pre-
existing conditions.

As such, the requirements for service connection for either 
lumbar of thoracic spine disorders on the premise of alleged 
in-service aggravation have not been met.  As a final note, 
the October 2005 examiner observed that the veteran's 
service-connected residuals of a right knee injury was not 
likely related to his early onset thoracic scoliosis, or 
secondary lumbar scoliosis, thereby implying there also is no 
direct evidence currently as to any effect of causation or 
aggravation of the conditions claimed due to another 
disability that already has been deemed service-connected.  
See 38 C.F.R. § 3.310(a); Allen v. Brown, 7 Vet. App. 439, 
449 (1995).


2.	Cervical Spine Disability

In regard to the veteran's claimed cervical spine disability, 
the information referenced in his SMRs does not establish a 
pre-existing disorder involving the neck region.  Nor has any 
physician since service presented an opinion to this effect.  
The October 2005 physician's opinion suggests that cervical 
osteoarthritis is associated with pre-existing back 
disorders, but does not definitively state this condition 
itself pre-existed service.  The presumption of soundness is 
therefore applicable in regard to this claim.  As such, the 
record must show that a present cervical spine disability is 
medically related to service, in order to warrant service 
connection for this remaining condition.  See 38 C.F.R. § 
3.303(a) (2005).

The evidence that has a bearing upon the question of medical 
nexus includes, in accordance with the discussion above, 
evidence of two separate injuries that involved the back 
during military service.  Notably, there is no specific 
documentation that the cervical spine was involved, although 
this in itself would not preclude service connection since a 
valid claim may nonetheless involve a condition incurred in 
service but with an initial diagnosis post-service.  38 
C.F.R. § 3.303(d).  


The likelihood of a medical relationship between the post-
service diagnosis of cervical osteoarthritis must then be 
addressed, with consideration of the availability of the 
provisions governing presumptive connection as well.

Here, the record reflects that first indication of any 
problems concerning the neck region was in mid-1968, 
consisting of neck pain, approximately five years after 
discharge from service.  And the initial actual diagnosis of 
cervical osteoarthritis was provided in January 1987 on VA 
examination.  Thus, there is no basis for application of the 
provisions governing conditions generally characterized as 
chronic in nature, which in turn are presumed to be casually 
related to service --  i.e., those that were manifested to a 
compensable degree within one-year of service discharge.  See 
38 C.F.R. §§ 3.307, 3.309.

Additionally, upon consideration of entitlement to service 
connection on a direct basis, the conclusion presented by the 
October 2005 examiner provides the most probative opinion and 
tends to rule out such a relationship.  The VA physician 
found that cervical osteoarthritis appeared to be age-
related, and that there was no new information that would 
contradict the findings of any prior examiner that any back 
disorder (inclusive of a cervical spine condition) was 
related to service.  For the reasons previously identified, 
this opinion represents the more persuasive opinion, when 
compared to the June 2003 private physician's finding 
ascertaining a suspected relationship between a reported fall 
and present back pain.  Most significantly, the former 
opinion is grounded in a thorough review of the veteran's 
medical history during and since service, and thus may be 
deemed the more persuasive opinion.  See Schafrath, 1 Vet. 
App. at 595.  

Also of significance is that the October 2005 examiner noted 
the absence of an etiological relationship between cervical 
osteoarthritis and the veteran's service-connected residuals 
of a right knee injury, indicating the lack of evidence that 
would warrant service connection on a secondary basis.  See 
38 C.F.R. § 3.310(a); Allen v. Brown, 7 Vet. App. 439, 449 
(1995).  Hence, under these circumstances, service connection 
for the condition of a cervical spine disability is not 
warranted.  



C.	Conclusion

The Board has taken into account the veteran's assertions in 
support of each the claims for service connection.  However, 
since he is a layman, he does not have the necessary medical 
training and expertise to give a probative opinion on the 
cause of the claimed disabilities, including on the basis of 
service incurrence or aggravation.  See Espiritu v. 
Derwinski, 2 Vet. App. 492, 494 (1992); Grottveit v. Brown, 
5 Vet. App. 91, 93 (1993).  Thus, the claims for service 
connection for disabilities of the cervical, thoracic, and 
lumbar spine must each be denied.  Because the preponderance 
of the evidence is against the veteran's claims, the benefit-
of-the-doubt doctrine is not applicable.  38 U.S.C.A. 
5107(b); 38 C.F.R. § 3.102.  See also Alemany v. Brown, 9 
Vet. App. 518, 519 (1996).


ORDER

The petitions to reopen the claims for service connection 
for disabilities of the cervical, thoracic, and lumbar spine 
are granted.

But these claims are denied on the merits.



____________________________________________
Keith W. Allen
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


